Citation Nr: 0819331	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  02-20 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Glorioso S. Ganuelas, Agent


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
October 1969.  The appellant seeks benefits as the veteran's 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The Board remanded this claim for further 
development in October 2004.  

In a December 2005 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to the VA Secretary's Motion for Remand, to which 
the appellant consented, a January 2008 Order of the Court 
remanded the claim for readjudication in accordance with the 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The veteran was 
service-connected for chronic schizophrenic reaction, which 
was rated as 50 percent disabling.  The record reflects that 
the immediate cause of the veteran's death was 
cardiorespiratory arrest, with alcohol abuse listed as a 
significant condition contributing to his death.  However, it 
remains unclear whether the alcohol abuse was related to his 
service-connected chronic schizophrenic reaction.  

The appellant alleges that the veteran's alcohol abuse was 
related to his service-connected chronic schizophrenic 
reaction.  On VA examination in February 1974, the examiner 
diagnosed the veteran with schizophrenic reaction, chronic 
undifferentiated type, partial remission, competent.  The 
examiner noted the veteran's alcohol consumption patterns 
included drinking a couple of six packs of beer a week and 
occasionally becoming inebriated.  An April 1974 rating 
decision which assigned a 50 percent rating for the veteran's 
schizophrenic reaction stated that the veteran claimed that 
he was discouraged, had depressed moods, was irritable with 
temper outbursts at home, and occasionally became inebriated 
on beer.  In a March 1983 VA medical report, the physician 
noted that the veteran explained that his drinking was an 
attempt to cure his schizophrenic paranoia, delusions, and 
voices.  There is currently no competent medical opinion in 
the veteran's file as to whether his alcohol abuse was 
related to his service-connected schizophrenia.  In order to 
make an accurate assessment of the appellant's entitlement to 
service connection for the cause of the veteran's death, it 
is necessary to have a medical opinion discussing the 
relationship between the veteran's alcohol abuse and 
schizophrenia based upon a thorough review of the record.

Because a VA examiner has not opined as to whether or not the 
veteran's alcohol abuse resulted from or was aggravated by 
his service-connected chronic schizophrenic reaction, the 
Board finds that an opinion addressing the etiology of this 
disorder is necessary in order to fairly decide the merits of 
the appellant's claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examiner to review 
the veteran's file and determine 
whether there was any relationship 
between the veteran's alcohol abuse and 
his service-connected schizophrenia.  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that the veteran's alcohol 
abuse was etiologically related to or 
aggravated by his service-connected 
chronic schizophrenic reaction.  If 
necessary, the examiner should attempt 
to reconcile the opinion with the 
medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

